Title: From George Washington to the United Brethren of Wachovia, North Carolina, 1 June 1791
From: Washington, George
To: United Brethren of Wachovia, North Carolina



Gentlemen,
[Salem, N.C., 1 June 1791]

I am greatly indebted to your respectful and affectionate expressions of personal regard, and I am not less obliged by the patriotic sentiments contained in your address.
From a Society, whose governing principles are industry and the love of order, much may be expected towards the improvement and prosperity of the country, in which their settlements are formed—and experience authorises the belief that much will be obtained.
Thanking you with grateful sincerity for your prayers in my behalf, I desire to assure you of my best wishes for your social and individual happiness.

Go: Washington

